Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Gibson on 8/23/21.
The application has been amended as follows: 
Please replace claims 1, 9, and 16 as set forth below
1.	A computer-implemented method for route navigation within a game environment of a game application:
by a hardware processor configured with computer executable instructions, 
executing a game application comprising a game environment and a navigation grid, the game environment comprising a plurality of navigation objects, wherein each navigation object is a structural element within the game environment that a virtual character can interact with using one or more defined types of movement actions, the navigation grid comprising a plurality of navigation links defining routes between the plurality of navigation objects, wherein each of the plurality of navigation objects is associated with one or more navigation links;
determining a start point based, at least in part, on a location of a virtual character within the game environment, wherein the game environment further comprises a destination point for the virtual character within the game environment;

identifying a first set of navigation objects based, at least in part, on the location of the character, the first set of navigation objects comprising one or more navigation objects of the plurality of navigation objects;
filtering the first set of navigation objects based, at least in part, on an orientation threshold associated with the orientation of the virtual character within the game environment to generate a first subset of active navigation objects comprising a subset of navigation objects of the first set;
determining a route between the start point and the destination point based, at least in part, on the navigation grid and one or more route determination factors, wherein the route comprises a first set of navigation links of the plurality of navigation links connecting the start point and the destination point within the navigation grid, and at least one selected active navigation object of the first subset of active navigation objects;
generating a first visual indication within the game environment identifying the at least one selected active navigation object of the first subset of active navigation objects; and
executing the first movement action based at least in part on the received input to interact with the first active navigation object, wherein the virtual character uses the first active navigation object within the game environment in response to execution of the first movement action such that the virtual character traverses the first active navigation object to move from a first position within the game environment to a second position within the game environment.	
9.	A computing system comprising:
a data store storage device configured to store computer readable instruction configured to execute a game application and a navigation grid comprising a plurality of navigation links defining routes between a plurality of navigation objects, wherein each of the 
a processor configured to execute the game application, the game application configured to generate a game environment including a plurality of navigation objects, the game application comprising a route navigation module configured to: 
determine a start point based at least in part on a location of a virtual character within the game environment, wherein the game environment comprises a destination point for the virtual character within the game environment;
determine an orientation of the virtual character within the game environment;
identify a first set of navigation objects based, at least in part, on the location of the character, the first set of navigation objects comprising one or more navigation objects of the plurality of navigation objects;
filter the first set of navigation objects based, at least in part, on an orientation threshold associated with the orientation of the virtual character within the game environment to generate a first subset of active navigation objects comprising a subset of navigation objects of the first set;
determine a route between the start point and the destination point based, at least in part, on the navigation grid and one or more route determination factors, wherein the route comprises a first set of navigation links of the plurality of navigation links connecting the start point and the destination point within the navigation grid, and at least one selected active navigation object of the first subset of active navigation objects; and
generate a first visual indication within the game environment identifying the at least one selected active navigation object of the first subset of active navigation objects; and

16.	A non-transitory computer readable medium comprising computer-executable instructions for route navigation within a game environment of a game application that, when executed by a computer, causes the computer to:
executing a game application comprising a game environment and a navigation grid, the game environment comprising a plurality of navigation objects, wherein each navigation object is a structural element within the game environment that a virtual character can interact with using one or more defined types of movement actions, the navigation grid comprising a plurality of navigation links defining routes between the plurality of navigation objects, wherein each of the plurality of navigation objects is associated with one or more navigation links;
determining a start point based, at least in part, on a location of a virtual character within the game environment, wherein the game environment further comprises a destination point for the virtual character within the game environment;
determining an orientation of the virtual character within the game environment, 
identifying a first set of navigation objects based, at least in part, on the location of the character, the first set of navigation objects comprising one or more navigation objects of the plurality of navigation objects;
filtering the first set of navigation objects based, at least in part, on an orientation threshold associated with the orientation of the virtual character within the game environment 
determining a route between the start point and the destination point based, at least in part, on the navigation grid and one or more route determination factors, wherein the route comprises a first set of navigation links of the plurality of navigation links connecting the start point and the destination point within the navigation grid, and at least one selected active navigation object of the first subset of active navigation objects; and
generating a visual indication within the game environment identifying the at least one selected active navigation object of the first subset of active navigation objects; and
executing the first movement action based at least in part on the received input to interact with the first active navigation object, wherein the virtual character uses the first active navigation object within the game environment in response to execution of the first movement action such that the virtual character traverses the at least one active navigation object to move from a first position within the game environment to a second position within the game environment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Trimby teaches a navigation grid with navigation links similar to the instant application, and teaches movement between the navigation links, however the user does not traverse the first active navigation object within the gaming environment as claimed in the claimset.  This is described for example in paragraph 17 of the instant application, describing objects such as zip liners or ladders which the user uses to traverse the environment.  The instant application aids the user in navigation by dynamically creating visual indicators of which of these objects to traverse in order to reach a destination point

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KANG HU/               Supervisory Patent Examiner, Art Unit 3715